DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.
Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Bouiller does not teach the amended limitation “the first layer being configured to be adhered to the core casing”, examiner notes that the limitation is statement of an intended use and is addressed in a rejection below. With regards to “the core casing”, it is noted that although the drawings show the .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 4-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the power generation machine" in lines 8-9. There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 4-6 and 8 are indefinite by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bouiller et al. (US 4,705,454) hereinafter Bouiller in view of Curley et al. (US 5,447,411) hereinafter Curley.
Regarding claim 1, Bouiller teaches a gas turbine engine comprising a core casing (Fig. 1); and a fairing comprising:
a first layer comprising a metallic material (7) (Col. 3, lines 12-21) and defining a first surface and a second opposite surface, the first layer being configured to be adhered to the core casing (note that although the drawings show the fairing coupled to the fan case, Bouiller also states that the fairing could be “fixed to the compressor”, see Col. 3, lines 46-51. Given that the compressor is part of the core engine and the compressor case is part of the core case; Bouiller therefore discloses the first layer coupled to the core casing. Further is noted that the limitation: “the first layer is being configured to be adhered to the core casing is a statement of intended use and the first layer disclosed by Bouiller is capable of being adhered to the core casing), wherein the first surface of the first layer comprises a portion that is shaped to match a surface of the power generation machine (the core casing being cylindrical and the fairing also being cylindrical. Bouiller recites in Col. 2, lines: 64-68: “The containment structure, in accordance with the embodiment illustrated in FIGS. 1 and 2, forms an annulus 4 corresponding to the part of the casing swept by the blades) (figs. 1-4); 
a second layer (9) comprising a composite material (Col. 3, lines 12-21)  and defining a first surface and a second opposite surface, the second layer being coupled to the first layer, the second surface of the second layer defining an external surface 
Bouiller does not specifically teach the metallic material of the first layer comprises aluminum or titanium and the first surface of the first layer.
 However, Curley teaches a containment case (1) for a power generation machine and a fairing comprising a first layer (3,5), the first layer comprising a metallic material (Col. 2, lines 48-Col. 3, line 2) and  a second layer (4) coupled to the first layer (Fig. 1). Curley further teaches the first layer being configured to be adhered to the containment case (Fig. 1) and the first metallic layer comprises aluminum or titanium which are lightweight materials (Col. 2, lines 48-55).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the filling date of the claimed invention to modify Bouiller by manufacturing the first metallic material with aluminum or titanium and adhere it to the core casing as taught by Curley in order to reduce the weight of the fairing (Curley, Col. 2, lines 48-55).
Regarding claim 5, Bouiller as modified by Curley teaches all the claimed limitations as stated above in claim 1. Bouiller as modified by Curley further teaches the second layer has no protrusions extending from the second surface to minimize excrescence drag (fig. 4).
Regarding claim 6
Regarding claim 9, Bouiller teaches an apparatus comprising a power generation machine comprising a core casing (Fig. 1); and a fairing comprising:
a first layer comprising a metallic material (7) (Col. 3, lines 12-21) and defining a first surface and a second opposite surface, the first layer being configured to be adhered to the core casing (note that although the drawings show the fairing coupled to the fan case, Bouiller also states that the fairing could be “fixed to the compressor”, see Col. 3, lines 46-51. Given that the compressor is part of the core engine and the compressor case is part of the core case; Bouiller therefore discloses the first layer coupled to the core casing. Further is noted that the limitation: “the first layer is being configured to be adhered to the core casing is a statement of intended use and that the first layer disclosed by Bouiller is capable of being adhered to the core casing), wherein the first surface of the first layer comprises a portion that is shaped to match a surface of the power generation machine (the core casing being cylindrical and the fairing also being cylindrical. Bouiller recites in Col. 2, lines: 64-68: “The containment structure, in accordance with the embodiment illustrated in FIGS. 1 and 2, forms an annulus 4 corresponding to the part of the casing swept by the blades) (figs. 1-4); 
a second layer (9) comprising a composite material (Col. 3, lines 12-21)  and defining a first surface and a second opposite surface, the second layer being coupled to the first layer, the second surface of the second layer defining an external surface of the fairing. Note that the second layer is coupled to the first layer via an intermediate layer (8) (figs. 1-4).
Bouiller does not specifically teach the metallic material of the first layer comprises aluminum or titanium and the first surface of the first layer.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the filling date of the claimed invention to modify Bouiller by manufacturing the first metallic material with aluminum or titanium and adhere it to the core casing as taught by Curley in order to reduce the weight of the fairing (Curley, Col. 2, lines 48-55).
Regarding claim 10, Bouiller as modified by Curley teaches all the claimed limitations as stated above in claim 9. Bouiller as modified by Curley further teaches wherein the power generating machine is a gas turbine engine (Bouiller, Fig. 1).
Regarding claim 12, Bouiller teaches a gas turbine engine comprising a core casing (Fig. 1); and a fairing comprising:
a first layer comprising a metallic material (7) (Col. 3, lines 12-21) and defining a first surface and a second opposite surface, the first layer being configured to be adhered to the core casing (note that although the drawings show the fairing coupled to the fan case, Bouiller also states that the fairing could be “fixed to the compressor”, see Col. 3, lines 46-51. Given that the compressor is part of the core engine and the compressor case is part of the core case; Bouiller therefore discloses the first layer coupled to the core casing. Further is noted that the limitation: “the first layer is being configured to be adhered to the core casing is a statement of intended use and that the 
a second layer (9) comprising a composite material (Col. 3, lines 12-21)  and defining a first surface and a second opposite surface, the second layer being coupled to the first layer, the second surface of the second layer defining an external surface of the fairing and having a convex shape. Note that the second layer is coupled to the first layer via an intermediate layer (8) (fig. 4).
Bouiller does not specifically teach the metallic material of the first layer comprises aluminum or titanium and the first surface of the first layer.
 However, Curley teaches a containment case (1) for a power generation machine and a fairing comprising a first layer (3,5), the first layer comprising a metallic material (Col. 2, lines 48-Col. 3, line 2) and  a second layer (4) coupled to the first layer (Fig. 1). Curley further teaches the first layer being configured to be adhered to the containment case (Fig. 1) and the first metallic layer comprises aluminum or titanium which are lightweight materials (Col. 2, lines 48-55).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the filling date of the claimed invention to modify Bouiller by manufacturing the first metallic material with aluminum or titanium and adhere it to the core casing as taught by Curley in order to reduce the weight of the fairing (Curley, Col. 2, lines 48-55).
Claims 2, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouiller in view of Curley Curley and further in view of Sourdet (US 4,735,841).
Bouiller as modified by Curley teaches all the claimed limitations as stated above in claim 1. Bouiller as modified by Curley fails to teach:
the first layer is configured to couple to the power generation machine via one or more fasteners;
the first layer is configured to enable the fairing to comply with IS02685:1998.
However,  Sourdet teaches a fairing for a power generation machine, the fairing comprising:
a first layer (5) comprising a metallic material (metal coating on inner covering 5, Col. 2, lines 13-16) and defining a first surface and a second opposite surface, the first layer being configured to enable the fairing to be coupled to the power generation machine (figs. 1-2); and
a second layer (6) comprising a composite material (Col. 1, lines 30-36)  and defining a first surface and a second opposite surface, the second layer being coupled to the first layer, the second surface of the second layer defining an external surface of the fairing. Note that the second layer is coupled to the first layer via an intermediate layer (7) (figs. 1-2).
Sourdet further teaches: the first layer is configured to couple to the power generation machine via one or more fasteners (8) (Col. 2, lines 53-57) and the first layer is configured to enable the fairing to comply with IS02685:1998 (the first layer being fire resistant, Col. 1, lines 28-49) and the second layer teaches the composite material of the second layer comprises a carbon composite (Col. 1, lines 28-49).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouiller in view of Curley and further in view of Mickelsen et al. (US 8,695,720) hereinafter Mickelsen.
Bouiller teaches all the claimed limitations as stated above in claim 1. Bouillet does not specifically teaches the power generation machine is an electrical machine.
However, Mickelsen teaches a fairing for a power generation machine comprising a first layer (142) and a second layer (220) (figs. 2-3). Mickelsen further teaches the fairing which is fire resistant may be implemented into any one of numerous applications in which isolation from a fire maybe desired. For example aircraft engine, electronic cabinets, telecommunication or electrical power switching stations (Col. 7, lines 54-62).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920.  The examiner can normally be reached on M-F: 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745